Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports First Quarter Net Income of $2.2 Million or $0.16 per Diluted Share Renton, Washington – April 23, 2015 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended March 31, 2015, of $2.2 million, or $0.16 per diluted share, compared to net income of $2.9 million, or $0.20 per diluted share for the quarter ended December 31, 2014, and net income of $2.6 million, or $0.17 per diluted share for the first quarter in 2014. The primary reason for the decline in net income in the current quarter as compared to the quarter ended December 31, 2014, and the same quarter last year, relates to significant variances in the recapture of the provision for loan losses. Specifically, the Company recognized a $100,000 recaptureof provision for loan losses in the quarter ended March 31, 2015, compared to a $1.2 million recapture in the quarter ended December 31, 2014, and a $500,000 recapture in the quarter ended March 31, 2014. The large recapture in the quarter ended December 31, 2014, was directly related to two events, each of which significantly reduced the general reserve requirement in the Company’s Allowance for Loan and Lease Losses (“ALLL”) calculation. Specifically, the Company received payment in full on a $5.0 million loan that was internally classified as “special mention” and a $12.3 million loan was upgraded during the quarter as a result of an improvement in the borrower’s risk profile. “I continue to be pleased with the reduction in the Company’s nonperforming assets and with the progress being made to build a foundation for our future,” stated Joseph W. Kiley III, President and Chief Executive Officer. “Our employees are working diligently on our core data processor project, with conversion scheduled to occur in August of this year. This change will significantly enhance our ability to utilize technological advancements and will provide us a better platform for growth along with an ability to offer more efficient banking services to our customers. We intend to capitalize on this improved technology as we open a new branch office later this year. In that regard, we received regulatory approval to open a branch office in Mill Creek, Washington, which is located in the southern portion of Snohomish County. We remain focused on our efficiency measures and this new branch office will be smaller than traditional bank offices, utilizing technology alternatives in an effort to manage our expenses in the manner our shareholders have become accustomed to expect. We hired bankers with experience in this market to manage the office and we’re excited about this 1 expansion of our footprint to complement the Bank’s historical success in the Renton and greater King County market,” continued Kiley. “While many employees are necessarily focused on our core data processor conversion project, we continue our efforts to grow our loan portfolio and improve our liability mix. At March 31, 2015, net loans receivable were $669 million, a $4.8 million increase for the quarter. In addition, at March 31, 2015, the total amounts of unfunded construction loans (also known as loans in process or “LIP” balances) increased to $28.8 million, indicating net loans receivable may increase in the future as these construction projects progress and funds are disbursed. On the liability side of the balance sheet, total deposits increased to $631 million at March 31, 2015, compared to $614 million at December 31, 2014, including a $5.4 million increase in noninterest-bearing deposits,” concluded Kiley. Highlights for the quarter ended March 31, 2015: · Share repurchases totaled 268,300 shares during the quarter, at an average price of $12.00 per share, bringing the total shares repurchased under the current plan to 595,412 shares at an average price of $11.67 per share. · The Company’s book value per share at March 31, 2015, increased to $12.10 from $11.96 at December 31, 2014, and $11.42 at March 31, 2014. · The Bank’s Tier 1 leverage and total risk-based capital ratios at March 31, 2015, were 11.64% and 18.59%, respectively, compared to 11.79% and 19.56% at December 31, 2014, and 18.61% and 28.24%, at March 31, 2014. The change from the March 31, 2014, level was primarily a result of $70 million in dividends paid by the Bank to the Company in 2014. Based on management’s evaluation of the adequacy of the ALLL, there was a $100,000 recapture of provision for loan losses for the first quarter of 2015. The following items contributed to this recapture during the quarter ended March 31, 2015: · The Bank received recoveries of amounts previously charged off totaling $457,000 during the quarter, contributing to the Company’s ALLL balances. · Delinquent loans (loans over 30 days past due) remained low at $3.6 million at March 31, 2015, compared to $4.4 million at December 31, 2014, and $3.0 million at March 31, 2014. · Nonperforming loans remained low at $2.7 million at March 31, 2015, compared to $1.3 million at December 31, 2014, and $2.5 million at March 31, 2014. The increase in the most recent quarter was primarily due to one loan with a balance of $1.7 million becoming nonaccrual. · Nonperforming loans as a percentage of total loans remained low at 0.39% at March 31, 2015, compared to 0.20% at December 31, 2014, and 0.37% at March 31, 2014. 2 The ALLL represented 392.7% of nonperforming loans and 1.54% of net loans receivable at March 31, 2015, compared to 783.5% and 1.55%, respectively, at December 31, 2014, and 477.2% and 1.76% respectively at March 31, 2014. Nonperforming assets decreased to $8.3 million at March 31, 2015, compared to $10.6 million at December 31, 2014, and $14.1 million at March 31, 2014. During the quarter ended March 31, 2015, one commercial real estate property in our Other Real Estate Owned (“OREO”) portfolio with a balance of $3.6 million was sold, substantially contributing to the decline in the Company’s nonperforming assets. The following table presents a breakdown of our nonperforming assets: March 31, December 31, March 31, Three Month One Year Change Change (Dollars in thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily - Commercial real estate (9 ) ) Consumer 74 75 - (1
